

PURCHASE AND SALE AGREEMENT
PROVIDENCE ASSISTED LIVING FACILITIES


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made this 18th day of August,
2014 (the “Effective Date”), by and between GAHC3 DELTA VALLEY ALF PORTFOLIO,
LLC, a Delaware limited liability company (“Buyer”), and the parties listed on
Schedule 1 attached hereto (each seller party being referred to as a “Seller”,
and two or more seller parties being referred to as “Seller” or “Sellers” as
applicable).
RECITALS
A.    Each Seller is the owner of the property listed on Schedule 1 adjacent to
the name of that Seller, the legal description of each property stated on
Exhibit A, together with the Other Property Rights (defined below) associated
therewith and the Improvements (defined below) constructed thereon. For drafting
convenience, Schedule 1 establishes for each property a name for that property
(e.g. “Batesville Property” and the “Cleveland Property”), which name is
intended to refer to all of the Property (defined below) with respect thereto.
B.    Seller desires to sell the Property (as hereinafter defined), and Buyer
desires to purchase the same from Seller, on and subject to the terms and
conditions set forth in this Agreement.
AGREEMENT
FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, AGREE AS
FOLLOWS:
Section 1.Terms and Definitions: The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Ziegler Investment Banking, acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur on the Closing Date (defined below), subject to
extension as expressly set forth in this Agreement. The Closing shall be held
through the mail by delivery of the closing documents and other items required
for Closing to the Title Insurer (defined below) on or prior to the Closing
Date, or to such other place or manner as the parties hereto may mutually agree.
Title Insurer shall be permitted to complete Closing based upon receipt of
electronic copies of Closing documents, provided that the party delivering such
electronic copy agrees in writing to provide originals within one (1) business
day following the Closing Date.
(c)    “Closing Date” shall mean the day that is the later of (i) fifteen (15)
days following the date Buyer shall have received all Regulatory Approvals (as
defined in Section 10(c) below) and (ii) thirty (30) days after expiration of
the Due Diligence Period (as defined




--------------------------------------------------------------------------------



herein). Buyer shall have a one-time right to extend the Closing for up to
thirty (30) days upon delivery of written notice to Seller and delivery of the
Additional Deposit (defined below) to the Title Insurer on or prior to the date
scheduled for the Closing. Additionally, Buyer shall have the right to
accelerate the Closing Date to an earlier date upon written notice to Seller,
which notice may be sent by Buyer’s counsel to Seller’s counsel via email.
(d)     “Due Diligence Period” shall mean the period beginning upon the date a
fully executed original of this Agreement is delivered to Buyer and extending
until the end of the day that is forty-five (45) days thereafter or, if later,
the day that is forty-five (45) days after the date on which Seller delivers to
Buyer all of the Primary Diligence Materials (as said term is defined below).
(e)    “Earnest Money” shall mean the Initial Deposit and, if paid, the
Additional Deposit, (together with all interest accrued thereon). The “Initial
Deposit” shall mean the sum of Three Hundred Fifty Thousand and No/100
($350,000.00). The “Additional Deposit” shall mean the sum of Two Hundred
Thousand and No/100 ($200,000.00). Buyer shall deliver the Initial Deposit into
escrow with Title Insurer within three (3) business days after the latter of (i)
receipt of the Primary Diligence Materials and (ii) the execution and delivery
to both parties of this Agreement. The Initial Deposit and, if paid, the
Additional Deposit, shall be applied as part payment of the Purchase Price at
Closing, or disbursed as agreed upon in accordance with the terms of this
Agreement. Upon the expiration of the Due Diligence Period, all monies on
deposit shall become nonrefundable, except for a default by Seller or the
failure of a condition precedent to Buyer’s obligation to Closing, or as
otherwise set forth herein.
(f)    “Master Lease” shall mean a Master Lease to be entered into between Buyer
(or the affiliated assignees of Buyer formed for the purpose of acquiring title
to the Real Property, as permitted by the terms of this Agreement) and Tenant on
the Closing Date (the “Master Lease”), the form of which is attached hereto as
Exhibit F.
(g)     “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, is a
material adverse change in, or a material adverse effect upon, any of the
financial condition, operations, business or properties of Seller, Tenant or an
Operating Subtenant which is reasonably likely to result in the inability of (A)
Seller to perform its obligations under this Agreement, (B) Tenant to perform
its obligations under the Master Lease and/or (C) an Operating Subtenant to
perform its obligations under an Operating Sublease.
(h)    “Operating Subleases” shall mean the three (3) sublease agreements
between Tenant, as sublandlord, and each of the Operating Subtenants (defined
below). Each Operating Sublease shall be prepared by Buyer and shall be
substantially similar to the Master Lease in form and substance, and shall be
acceptable to Buyer in its reasonable discretion.
(i)    “Operating Subtenant” shall mean each licensed tenant operator of any
portion of the Property as of the Effective Date, which shall continue to occupy
and operate the applicable portion of the Property pursuant to the Operating
Sublease relating to same. The



 
2
 




--------------------------------------------------------------------------------



Operating Subtenant of the Batesville Property shall be Providence PCC of
Batesville, a Mississippi limited liability company; and the Operating Subtenant
of the Cleveland Property shall be Cleveland PCH Residential Living, LLC, a
Mississippi limited liability company. Buyer shall have the right to approve the
ownership and control of Operating Subtenant as of Closing.
(j)     “Other Property Rights” shall mean all gores, strips, easements,
licenses, rights tenements, hereditaments, privileges and appurtenances relating
to the Real Property (defined below), and all of Seller’s right, title and
interest (whether existing now or hereinafter acquired) in and to any adjacent
or abutting lands lying in the beds of streets or roads, whether open, proposed
or vacated.
(k)     “Property” shall mean all of the following:
(i)    each parcel of land described on Exhibit A, together with the Other
Property Rights with respect to each (collectively, the “Land”);
(ii)    all buildings, facilities and other improvements located on the Land,
including, without limitation, all fixtures, fittings and components thereof
(such as any and all elevators, partitions, ducts, motors, compressors, and the
heating, ventilating, air conditioning, plumbing, sprinkling, drainage,
lighting, gas, electrical and all other systems located therein) (collectively,
the “Improvements”, and together with the Land, the “Real Property”);
(iii)    all right, title and interest of Seller, if any, to any unpaid award
for (A) any taking or condemnation of the Real Property or any portion thereof,
or (B) any damage to the Real Property by reason of a change of grade of any
street or highway (collectively, the “Awards”);
(iv)    all right, title and interest of Seller in and to the Property Diligence
Materials (defined below); and
(v)    all right, title and interest of Seller in and to the intangible property
used in connection with the foregoing, including, without limitation, any and
all certificates of occupancy and other permits, licenses and certificates,
certificates of need or bed rights to the extent assignable and owned or held by
Seller or otherwise required by a landlord for the lease to a tenant of the
operation of the business and delivery of healthcare services at the Real
Property, and, to the extent assignable, all warranties, guaranties and other
assurances of performance pertaining to the Real Property, all surveys,
drawings, plans, specifications, diagrams, reports, environmental assessments
and other architectural or engineering work product, (collectively, the
“Intangible Property”).
(vi)    except for the Excluded Property (as defined below), which Seller will
not convey to Buyer at Closing, all tangible personal property owned by Seller
and used in connection with the Property (the “Tangible Personal Property”). The
definition of Property shall not include any diagnostic medical equipment,
machinery, vehicles, computer hardware or software, or supplies and inventory
owned by Seller and used or consumed in Seller’s business,



 
3
 




--------------------------------------------------------------------------------



or any items furnished to Seller under contracts of service, sale or lease
(collectively, “Excluded Property”);
(l)    “Purchase Price” shall mean the sum of Thirteen Million Three Hundred
Forty-Five Thousand and 00/100 Dollars ($13,345,000.00), payable in cash at
Closing. Prior to the expiration of the Due Diligence Period, Buyer will notify
Seller in writing of the allocation of the Purchase Price among the Real
Property and the remaining Property being acquired, and such allocation shall be
subject to Seller’s reasonable approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Seller and Buyer agree to file
federal, state and local tax returns consistent with such allocations agreed
upon between the parties. If Buyer and Seller cannot agree upon such allocation
of the Purchase Price, each party shall file federal, state and local returns
based on each party’s own determination of the proper allocations of the
Purchase Price, each bearing its own consequences of any discrepancies.
(m)    “Tenant” shall mean the single, special purpose entity formed to be the
tenant under the Master Lease and the landlord under each of the Operating
Subleases. Buyer shall have the right to approve the ownership and control of
Tenant as of Closing.
(n)    “Title Insurer” shall mean First American Title Insurance Company, whose
notice address shall be as follows, except as may be changed pursuant to the
Notice section herein:
First American Title Insurance Company
National Commercial Services
777 South Figueroa Street, Fourth Floor,
Los Angeles, CA 90017
Attn: Brian M. Serikaku
Senior Commercial Escrow Officer
Tel. No.: 213-271-1774
e-fax: 887-398-1603
e-mail: bmserikaku@firstam.com
(o)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
c/o Providence Management, LLC
317 Heritage Drive, Suite 7A
Oxford, MS  38655
Attn.: Stephen Downing
Tel. No.: 662- 234-0100
Email: sdowningus@yahoo.com







 
4
 




--------------------------------------------------------------------------------



(p)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Griffin-American Healthcare REIT III, Inc.
18191 Von Karman Avenue
Suite 300
Irvine, CA 92612
Attn.: Stefan Oh
Email: soh@ahinvestors.com


With a required copy to:
Steven A. Kaye, Esq.
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Fax No.: 404-873-8101
Email: steven.kaye@agg.com
Section 2.    Proration of Expenses and Payment of Costs and Recording Fees.
Seller and Buyer agree that all utility charges, real estate taxes, assessments
and any assumed liabilities shall be prorated on a calendar-year basis as of the
date of Closing, however Buyer’s obligation to pay its share of such amounts
shall be subject to the obligation of Tenant under the Master Lease. If Closing
shall occur before the actual taxes and special assessments payable during such
year are known, the apportionment of taxes shall be upon the basis of taxes for
the Property payable during the immediately preceding year, provided that, if
the taxes and special assessments payable during the year in which Closing
occurs are thereafter determined to be more or less than the taxes payable
during the preceding year, Seller and Buyer promptly shall adjust the proration
of such taxes and special assessments, and Seller or Buyer, as the case may be,
shall pay to the other any amount required as a result of such adjustment and
this covenant shall not merge with the Deed delivered hereunder but shall
survive the Closing. Seller shall be responsible for the payment of all
municipal license taxes payable during the calendar year in which the Closing
occurs and corresponding to any period prior to the Closing Date, and the Master
Lease shall require that Tenant pay all such amounts from and after the Closing
Date. Seller shall pay all fees (including defeasance fees), charges and
expenses imposed or assessed in connection with the payoff or prepayment of all
loans secured by a deed of trust encumbering the Property. Buyer and Seller
shall each pay their own attorney’s fees related to the preparation of this
Agreement and, except as otherwise provided herein, all documents required to
settle the transaction contemplated hereby. Except as otherwise provided herein,
Buyer shall pay (i) all costs associated with its investigation of the Property,
including the cost of appraisals, architectural, engineering, credit and
environmental reports; (ii) the cost of any endorsements to the owner’s title
insurance policy to be issued to Buyer; (iii) the costs of the premium and
related charges for a lender’s title insurance policy, together with any
endorsements to the lender’s title insurance policy; (iv) all recordation fees;
and (v) one-half of all escrow and closing fees charged by the Title Insurer.
Seller shall pay (1) the costs of the title search and the owner’s extended
coverage title insurance premiums, (2) all transfer, assumption or waiver fees
associated with



 
5
 




--------------------------------------------------------------------------------



any association, declarant or easement holder that holds any right in any
portion of the Property; and (3) one-half of all escrow and closing fees charged
by the Title Insurer. The parties believe that there is no transfer tax and
documentary stamp tax in Mississippi, however if any such taxes should apply,
they shall be paid by Seller. Any and all other purchase and sale closing costs
shall be paid in accordance with the custom of the local jurisdiction in which
the Property is located.
Section 3.    Sale of Property. Seller hereby agrees to sell, transfer and
convey the Property to Buyer, and Buyer hereby agrees to purchase and accept the
Property from Seller, in each case for the Purchase Price and on and subject to
the other terms and conditions set forth in this Agreement.
Section 4.    Payment of Purchase Price. Buyer shall pay the Purchase Price,
subject to the credit for the Earnest Money, and further subject to the Closing
adjustments expressly allocated under the terms of this Agreement, in accordance
with all the terms and conditions of this Agreement. Buyer shall pay the
Purchase Price by wire transfer of immediately available federal funds to the
Title Insurer on the morning of Closing, and Title Insurer shall disburse all
funds it receives from the parties in connection with the Closing.
Section 5.    Title. At Closing, Seller agrees to convey to Buyer fee simple
marketable title to the Real Property by general warranty deed in form and
substance reasonably acceptable to Buyer, free and clear of all liens, defects
of title, conditions, easements, restrictions, and encumbrances of record except
for (i) taxes for the current year and subsequent years not yet due and payable
(subject to apportionment as provided elsewhere in this Agreement); (ii)
existing zoning laws, ordinances and regulations and other laws, ordinances and
regulations respecting the use, occupancy and operation of the Property; and
(iii) other conditions, easements, restrictions, and encumbrances of record and
exceptions set forth in the Title Report (as defined below) or on a survey of
the Property, or as identified by Buyer as an Objection (as defined in Section
6(a)) and which Seller does not agree to cure under Section 6(a) herein and in
which Buyer waives as an Objection pursuant to said Section 6(a) (collectively,
the “Permitted Exceptions”).
Section 6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Title Examination. Buyer shall order a title report or commitment for
title insurance (the “Title Report”) from the Title Insurer promptly after the
Effective Date. Seller shall deliver a copy of its most recent ALTA survey
(which shall be certified), within two (2) business days after the Effective
Date, which Buyer shall have the right to have updated and revised to
incorporate Buyer’s survey requirements. Before the expiration of the Due
Diligence Period, Buyer may furnish to Seller a copy of Buyer’s Title Report and
survey, together with a statement specifying any defects in title and/or the
survey (the “Objections”). Seller shall notify Buyer within ten (10) days after
receipt of the Objections whether Seller will cure the Objections. If Seller
does not respond within said ten (10) day period, Seller shall be deemed to have
elected to not cure the Objections. If Seller does not agree (or is deemed to
not agree) to cure the Objections, Buyer shall have the right, by notice given
to Seller and Title Insurer within ten (10) days after receipt of Seller’s
notice (or within ten (10) days of the expiration of Seller’s ten (10) day
response period, if Seller does not respond), either to (a) waive the Objections
and



 
6
 




--------------------------------------------------------------------------------



close title without abatement or reduction of the Purchase Price, or (b)
terminate this Agreement and obtain a refund of the Earnest Money. If Buyer
fails to deliver the Objections to Seller within the Due Diligence Period, then
Buyer shall be deemed to have elected to waive its right to make Objections. If
Buyer elects to terminate this Agreement by notice given to Seller or is deemed
to have terminated this Agreement, the Earnest Money shall be immediately
returned to Buyer, and upon such return, except as expressly provided herein,
this Agreement and all rights and obligations of the respective parties
hereunder shall be null and void. Notwithstanding the foregoing, Seller shall be
solely responsible for the payment or other satisfaction and discharge of record
at or before the Closing of all liens and encumbrances against the Property and
objected to by Buyer which can be removed by the payment of a fixed and
ascertainable sum of money. In the event Seller fails or refuses to cure
monetary liens or encumbrances against the Property, Buyer may, but is not
obligated to, elect to satisfy such monetary liens or encumbrances and deduct
the costs of the cure from the Purchase Price.
Notwithstanding any provision of this Agreement to the contrary, following the
Effective Date of this Agreement, Seller shall not create, place, grant, convey,
or otherwise voluntarily cause or otherwise consent to any liens, encumbrances
or restrictions affecting the Real Property, or any part thereof, to be created,
suffered to be placed or recorded against the title to the Real Property, nor
will Seller during said period convey any interest in the Property to anyone
other than Buyer without Buyer’s prior written consent, which consent Buyer may
withhold in its absolute discretion. At Closing, Seller will cause the Real
Property to be released or otherwise discharged from any lien securing the
payment of a sum certain which has been voluntarily created by, or with the
consent of, Seller or will bond over said lien to the reasonable satisfaction of
Buyer and Buyer’s title insurance company sufficient to cause said company to
insure over said lien.
Any exceptions to title to the Real Property that arise between the Effective
Date of the title commitment obtained by Buyer and the Closing are referred to
herein as “New Defects.” Buyer may notify Seller in writing (the “Gap Notice”)
of any New Defect (a) raised by the Title Insurer between the Effective Date of
the Title Commitment and the Closing (the “Gap”), and (b) not otherwise known to
Buyer prior to the Effective Date of the Title Commitment; provided that Buyer
must notify Seller of such objection to title within two (2) business days of
being made aware of the existence of such exceptions. If Buyer sends a Gap
Notice to Seller, Buyer and Seller shall have the same rights and obligations
with respect to such notice as exist in Section 5(a) of this Agreement with
respect to the Objection Notice.
(b)    Examination. Within three (3) business days following execution of this
Agreement, Seller shall provide to Buyer copies of the following documents and
materials pertaining to the Property to the extent within Seller’s possession or
readily obtainable by Seller: all items specified on Exhibit B attached hereto
(the “Primary Diligence Materials”). Additionally, promptly following execution
of this Agreement, Seller shall provide to Buyer all of the following to the
extent not duplicative of the Primary Diligence Materials (the “Additional
Diligence Materials”, together with the Primary Diligence Materials, the
“Property Diligence Materials”): all contracts, subcontracts or agreements
affecting the Property (the “Contracts”); title commitment/policy; title
exceptions; ALTA survey; site plans and specifications; architectural plans,
environmental/hazardous material reports, records, studies, inspections,



 
7
 




--------------------------------------------------------------------------------



assessments, investigations, sampling results and analyses; environmental
remediation, monitoring and compliance documentation and permits; environmental
notices of noncompliance, violation and penalty; environmental corrective action
orders and directives, consent orders, settlement agreements, consent agreements
and requests for information; public notices and advertisements regarding the
presence, release or threat of a release of Hazardous Substances (as such term
is defined in Section 11(o) of this Agreement) at, on, under, to, from or about
the Property; all correspondence to or from a third party or a governmental
agency regarding a query, any claim or demand related to the environmental
condition of the Property or the presence, release or threat of a release of any
Hazardous Substances at, on, under, to, from or about the Property; structural
reports; soils reports; governmental permits/approvals; zoning information;
copies of tax bills; condemnation notices; operating expense information and
reports; and utility letters and copies of all correspondence related to the
existing leases, plans and specification for the Improvements, and all items
specified on Exhibit B attached hereto, and any other documents relating to the
Property reasonably requested by Buyer. If such items are not available to or in
the possession or control of Seller as of the Effective Date, then Seller shall
provide same to Buyer within three (3) business days after acquiring same. All
such due diligence items shall be sent to Buyer at the address set forth in
Section 1(n), to the attention of Phil Han. Additionally, during the term of
this Agreement, Buyer, its employees, contractors, agents and designees, shall
have the right to enter the Real Property for the purposes of inspecting and
testing the same, and making surveys, mechanical and structural engineering
studies, inspecting construction, and conducting any other interviews,
investigations and inspections as Buyer may reasonably require to assess the
condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not materially
interfere with the conduct of business at the Property; and provided further,
however, that Buyer shall indemnify and hold Seller harmless from and against
any and all claims or damages to the extent directly resulting from the
activities of Buyer on the Property (but not claims or damages arising out of
the findings of such activities), and Buyer shall repair any and all damage
caused, in whole or in part, by Buyer and return the Property to its condition
prior to such damage, which obligation shall survive Closing or any termination
of this Agreement. Seller shall reasonably cooperate with the efforts of Buyer
and the Buyer’s representatives to inspect the Property. After the Effective
Date, Buyer shall be permitted to speak and meet with any tenant of the Property
in connection with Buyer’s due diligence. Buyer shall give Seller reasonable
notice before entering the Property, and Seller may have a representative
present during any and all examinations, inspections and/or studies on the
Property.
Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement by giving written notice thereof to Seller prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, whereupon Title Insurer shall refund the Earnest Money to
Buyer (which obligation and right shall survive such termination), and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein. If Buyer does not so
terminate this Agreement prior to the expiration of the Due Diligence Period,
Buyer conclusively shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 6(b).
The parties hereto acknowledge that Buyer may expend material sums of money in



 
8
 




--------------------------------------------------------------------------------



reliance on Seller’s obligations under this Agreement in connection with
negotiating and executing this Agreement, furnishing the Earnest Money,
conducting the inspections contemplated by this Section and preparing for
Closing, and that Buyer would not have entered into this Agreement without the
availability of the Diligence Period. Therefore, the parties agree that adequate
consideration exists to support Seller’s obligations hereunder even before
expiration of the Diligence Period. Notwithstanding anything to the contrary
contained herein, the effect of any representations or warranties made by Seller
in this Agreement shall not be diminished by any inspections, tests, or
investigations made by Buyer.
Section 7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property shall be borne by Seller. In
the event all or any portion of the Property is damaged in any casualty or
condemned or taken, Buyer may elect to terminate this Agreement by providing
written notice of such termination to Seller within ten (10) business days after
Buyer’s receipt of notice of such condemnation, taking or damage, upon which
termination the Earnest Money shall be returned to the Buyer and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement except as otherwise expressly set forth herein. With respect to any
condemnation or taking (or any notice thereof), if Buyer does not elect to
cancel this Agreement as aforesaid, there shall be no abatement of the Purchase
Price and Seller shall assign to Buyer at the Closing the rights of Seller to
the awards, if any, for the condemnation or taking, and Buyer shall be entitled
to receive and keep all such awards. With respect to a casualty, if Buyer does
not elect to terminate this Agreement or does not have the right to terminate
this Agreement as aforesaid, there shall be no abatement of the Purchase Price
and Seller shall assign to Buyer at the Closing the rights of Seller to the
proceeds under Seller’s insurance policies covering such Property with respect
to such damage or destruction (or pay to Buyer any such proceeds received prior
to Closing) and pay to Buyer the amount of any deductible with respect thereto,
and Buyer shall be entitled to receive and keep any monies received from such
insurance policies.
Section 8.    Earnest Money Disbursement. The Earnest Money shall be held by the
Title Insurer, in trust, and disposed of only in accordance with the following
provisions:
(a)    Upon receipt of the Earnest Money, Title Insurer shall deliver to Seller
and Buyer written notice confirming Title Insurer’s receipt of the Earnest
Money, the date on which Title Insurer received the Earnest Money and that the
Earnest Money has been deposited as required by this Agreement. The Title
Insurer shall invest the Earnest Money in a money market account reasonably
satisfactory to Buyer, and shall promptly provide Buyer and Seller with
confirmation of the investments made.
(b)    If the Closing occurs, the Title Insurer shall deliver the Earnest Money
to Seller together with all accrued interest thereon at Closing and the same
shall be credited against the Purchase Price. If for any reason the Closing does
not occur, the Title Insurer shall deliver the Earnest Money together with all
accrued interest thereon to Seller or Buyer only upon receipt of a written
demand therefor from such party, except where this paragraph expressly provides
for notice only from Buyer. Subject to the last sentence of this clause (b), if
for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon the Title Insurer for payment of the Earnest Money,
the Title Insurer shall give written notice to the other



 
9
 




--------------------------------------------------------------------------------



party of the Demand within one business day after receipt of the Demand. If the
Title Insurer does not receive a written objection from the other party to the
proposed payment within five (5) business days after the giving of such notice
by Title Insurer, the Title Insurer is hereby authorized to make the payment set
forth in the Demand. If the Title Insurer does receive such written objection
within such period, the Title Insurer shall continue to hold such amount until
otherwise directed by written instructions signed by Seller and Buyer or a final
judgment of a court. Notwithstanding the foregoing provisions of this clause (b)
if Buyer delivers a notice to Title Insurer stating that Buyer has terminated
this Agreement on or prior to the expiration of the Due Diligence Period, then
Title Insurer shall immediately return the Earnest Money to Buyer without the
necessity of delivering any notice to, or receiving any notice from Seller, and
Title Insurer shall do so notwithstanding any objection by Seller.
(c)    The parties acknowledge that the Title Insurer is acting solely as a
stakeholder at their request and for their convenience, that the Title Insurer
shall not be deemed to be the agent of either of the parties, and that the Title
Insurer shall not be liable to either of the parties for any action or omission
on its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from the Title Insurer’s mistake of law respecting the Title
Insurer scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Title Insurer harmless from and against all
liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Title Insurer’s duties
hereunder, except with respect to actions or omissions taken or made by the
Title Insurer in bad faith, in disregard of this Agreement or involving
negligence on the part of the Title Insurer. The Title Insurer has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Title Insurer has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.
(d)    Buyer and Seller, together, shall have the right to terminate the
appointment of Title Insurer hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Title Insurer, who shall sign a counterpart of
this Agreement. Upon demand of such successor Title Insurer, the Earnest Money
shall be turned over and delivered to such successor Title Insurer, who shall
thereupon be bound by all of the provisions hereof. Title Insurer may resign at
will and be discharged from its duties or obligations hereunder by giving notice
in writing of such resignation specifying a date when such resignation shall
take effect; provided, however, that (i) prior to such resignation a substitute
escrow agent is approved in writing by Seller and Buyer, which approval shall
not be unreasonably withheld or delayed, or (ii) Title Insurer shall deposit the
Earnest Money with a court of competent jurisdiction. After such resignation,
Title Insurer shall have no further duties or liability hereunder.
Section 9.    Default
(a)    If Buyer defaults in any of its obligations undertaken in this Agreement
or in that certain Closing Agreement to be dated on or about the date hereof
between Providence Ventures, LLC, a Mississippi limited liability company
(“Providence”) and Buyer relating to the acquisition of the property located at
2175 Orchard Street, Springdale, Arkansas, as



 
10
 




--------------------------------------------------------------------------------



contemplated by that certain Asset Purchase Agreement dated as of May 5, 2014,
as amended, as referenced therein (the “Closing Agreement”), and should such
default continue for a period of ten (10) business days after the date on which
Buyer receives Seller’s written notice of default, then Seller shall be entitled
to, as its sole and exclusive remedy, to either: (i) if Buyer is willing to
proceed with Closing, waive such default and proceed to Closing in accordance
with the terms and provisions hereof; or (ii) declare this Agreement to be
terminated, in which event Seller shall be entitled to receive all of the
Earnest Money as liquidated damages as and for Seller’s sole and exclusive
remedy. Upon such termination, neither Buyer nor Seller shall have any further
rights, obligations or liabilities hereunder, except as otherwise expressly
provided herein. Seller and Buyer agree that (a) actual damages due to Buyer’s
default hereunder would be difficult and inconvenient to ascertain and that such
amount is not a penalty and is fair and reasonable in light of all relevant
circumstances, (b) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Properties from the
market, and (c) Buyer desires to limit its liability under this Agreement to the
amount of the Earnest Money paid in the event Buyer fails to complete Closing.
Seller hereby waives any right to recover the balance of the Purchase Price, or
any part thereof, and the right to pursue any other remedy permitted at law or
in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.
(b)    If Seller defaults in the performance of its obligations hereunder, or if
Providence defaults in the performance of its obligations under the Closing
Agreement, and should such default continue for a period of ten (10) business
days after the date on which Seller and Providence receives Buyer’s written
notice of default, then Buyer may, either waive such default and proceed to
Closing in accordance with the terms and provisions hereof or may in its sole
discretion elect to (i) terminate this Agreement, whereupon Title Insurer shall
return the Earnest Money to Buyer and Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, including without limitation Buyer’s reasonable attorneys’ fees and
expenses (which obligations shall survive such termination), which return and
payment shall operate to terminate this Agreement and release Seller and Buyer
from any and all liability hereunder, except those which are specifically stated
herein to survive any termination hereof, and terminate the Closing Agreement,
(ii) enforce specific performance of Seller’s obligations hereunder and under
the Closing Agreement, or (iii) by notice to Seller given on or before the
Closing Date, extend the Closing Date hereunder and under the Closing Agreement
for a period of up to thirty (30) days to permit Seller to remedy any such
default, and if such extension is given and Seller’s default continues, Buyer
shall continue to have all rights and remedies stated herein, at law or in
equity. Notwithstanding the foregoing, in the event of a willful or intentional
default of Seller hereunder, Buyer shall, in addition to the foregoing remedies,
be permitted to pursue any and all rights and remedies available to Buyer at law
or in equity. Buyer may exercise the foregoing remedies with respect to all of
the Properties or anyone of the Properties.
Section 10.    Closing. The Closing shall consist of the execution and delivery
of documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement. It
is expected that the parties will not attend Closing and instead will utilize an
escrow with Title Insurer. Seller shall prepare



 
11
 




--------------------------------------------------------------------------------



and deliver to Buyer no later than three (3) business days prior to the Closing
Date a statement which shall set forth an estimate of all costs payable, and the
pro-rations and credits provided for in this Agreement. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this Section. If the
pro-rations and credits made under the Closing statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within sixty (60) days after the Closing Date or, if later,
the close of an applicable real estate tax cycle which determines the amount of
real estate taxes applicable to this pro-ration, and if a party fails to request
an adjustment to the Closing statement by a written notice delivered to the
other party within the applicable period set forth above (such notice to specify
in reasonable detail the items within the Closing statement that such party
desires to adjust and the reasons for such adjustment), then the pro-rations and
credits set forth in the Closing statement shall be binding and conclusive
against such party.
(a)     Seller Deliverables: Seller shall deliver to Title Insurer at least two
(2) business days prior to the Closing Date (or on such other date specified
below) the following executed documents, each to be provided separately for each
of the Properties being acquired, all in form and substance reasonably
satisfactory to Buyer and, as appropriate, executed by Seller (and/or, where
appropriate, the Operating Subtenant and other named parties) and acknowledged
or notarized:
(1)    One (1) original of a general warranty deed conveying each parcel of the
Real Property to Buyer, subject only to the Permitted Exceptions;
(2)    if the legal description of the Land set forth on the survey obtained by
Buyer (the “Survey Description”) differs from the legal description of the Land
set forth on the deed by which Seller acquired title, two (2) originals of a
quit claim deed conveying the Real Property to Buyer utilizing the Survey
Description;
(3)     four (4) originals of the Master Lease and each Operating Sublease,
together with letter of credit, security deposit, guaranties and other documents
or security required thereby, including, without limitation, the guaranty of the
Master Lease by each Guarantor (as defined in the Master Lease) and Secondary
Guarantor (as defined in the Mater Lease) in the form attached to Master Lease
and (B) the guaranty of the Master Lease by each of the Operating Subtenants in
the same form as the guaranty referenced in clause (A) of this paragraph,
limited to the obligations relating to the Operating Subtenant’s subleased
premises and the rent payable under the Operating Sublease;
(4)    Two (2) originals of a subordination of the Management Agreement, if any,
as such term is defined in the Master Lease;
(5)    as required by the Master Lease, an inter-creditor and subordination
agreement by and among the applicable Buyer, Tenant, Operating Subtenant, and
Operating Subtenant’s agents and lenders (the “Inter-creditor Agreement”), if
applicable, in form and substance acceptable to Buyer, Seller and Seller’s
agents and lenders;



 
12
 




--------------------------------------------------------------------------------



(6)    Intentionally Omitted;
(7)    two (2) originals of the Bill of Sale in the form of Exhibit C attached
hereto from Seller to Buyer conveying the Tangible Personal Property and
Property Diligence Materials;
(8)    two (2) originals of an Assignment of Intangible Property in the form of
Exhibit D attached hereto;
(9)    two (2) originals of a Security Agreement in the form of Exhibit E
attached hereto and in substance reasonably acceptable to Buyer and Tenant,
executed by Tenant/each Operating Subtenant pursuant to which the Tenant/each
Operating Subtenant grants to Buyer a security interest in all of the Landlord
Lien Collateral, as said term is defined by the Master Lease, tangible and
intangible property, including its rights under Regulatory Approvals (defined
herein);
(10)     original UCC-1 financing statements, as required by Buyer, to be filed
to perfect the lien rights granted in the Security Agreement referred to above;
(11)    two (2) originals of a settlement statement setting forth the Purchase
Price, all prorations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;
(12)    all transfer tax statements, declarations and filings as may be
necessary, appropriate or required by local practice for purposes of recordation
of the deed;
(13)    an original good standing certificate for Seller, Tenant, the Operating
Subtenants and any guarantor of the Master Lease; and an original resolution of
Seller authorizing the sale of the Property to Buyer, of Tenant authorizing the
execution and delivery of the Master Lease, of the Operating Subtenants
authorizing the execution and delivery of the Operating Subleases, and of any
guarantor of the Master Lease authorizing the execution and delivery of such
guaranty, together with an incumbency certificate for the officers signing this
Agreement and such instruments as may be reasonably required by Buyer;
(14)    keys and combinations to all locks located in the Improvements;
(15)     to the extent not previously delivered to Buyer, but only to the extent
within Seller’s possession or reasonable control, originals of the Property
Diligence Materials and warranties issued to Seller in connection with the
construction of the Improvements (it being agreed that in the event such
warranties are not assignable to Buyer, Seller shall have such warranties
re-issued to Buyer or Tenant, as requested by Buyer); copies of all books and
records applicable to the Property which are identified by Buyer by written
notice to Seller and reasonably necessary for the orderly transition of
operation of the Property; and readable electronic copies thereof in Microsoft
Word or other similar format;



 
13
 




--------------------------------------------------------------------------------



(16)    an original certificate as may be required by the Internal Revenue
Service pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended, or the regulations issued pursuant thereto (the “Code”), certifying the
non-foreign status of Seller;
(17)    such original affidavits or other instruments as the Title Insurer shall
require in order to issue policies of title insurance (i) free of any exceptions
for unfiled mechanics’ or materialmen’s liens for work performed prior to
Closing, (ii) free from the claim of parties in possession other than the
Tenant, and (iii) providing for such other customary matters as Title Insurer
shall request;
(18)    such original documentation from Broker as may be reasonably required to
evidence the satisfaction or waiver, and release, of all liens that Broker may
have in connection with a claim for commissions or other compensation due to the
Closing of the transaction contemplated by this Agreement, and in form and
substance reasonably acceptable to Title Insurer and which will permit Title
Insurer to issue its title insurance policy to Buyer without exception for and
insuring against such Broker claims.
(19)    Two (2) original re-certifications by Seller of the representations and
warranties of Seller made under this Agreement;
(20)    An original written waiver of rights, in form and substance reasonably
acceptable to Buyer, from each party having a right or option to purchase the
Property (or any portion thereof) from Seller;
(21)    a certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then and the Operating
Subtenants are maintaining policies of insurance of the types and in the amounts
required by the Master Lease, in the form required by the Master Lease;
(22)    Two (2) originals of an escrow agreement in form satisfactory to Buyer
with respect to the repairs identified on Schedule 11(j) attached hereto;
(23)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
Each of the above items shall be provided separately for each of the Properties
being acquired. Each of Seller and Purchaser shall provide the number of
duplicate originals of the documents referenced above as the other party may
reasonably request. Additionally, at the request of a party’s counsel, in
advance of Closing, attorneys for the parties shall exchange electronic copies
of executed Closing documents (to be held in trust pending Closing) to enable
counsel to confirm that all required Closing documents have been executed and
delivered.
(b)    Delivery by Buyer.    Buyer shall deliver to Title Insurer on or before
the Closing Date the following executed documents and items, each to be provided
separately for each of the Properties being acquired, all in form and substance
reasonably satisfactory to Seller and, as appropriate, executed by Buyer and
acknowledged or notarized:





 
14
 




--------------------------------------------------------------------------------



(1)    the Purchase Price, as required by this Agreement;
(2)    two (2) originals of a settlement statement setting forth the Purchase
Price, all pro-rations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;
(3)    any documents, instruments, data, records, correspondence, agreements or
other items called for under this Agreement which have not previously been
delivered by Buyer; and
(4)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof, provided such instrument does not impose an obligation or
liability in excess of that otherwise required by this Agreement.
At Closing, Buyer shall instruct the Title Insurer to deliver the Earnest Money
to Seller which shall be applied to the Purchase Price, shall deliver the
balance of the Purchase Price to Seller and shall execute and deliver original
execution counterparts of the Closing documents referenced above to be executed
by Buyer.
(n)    Regulatory Approvals. In addition to the obligations required to be
performed hereunder by the parties at Closing, each of the parties shall perform
such other acts, and shall execute, acknowledge and deliver, prior to, at or
subsequent to Closing, such other applications, notices, instruments, documents
and other materials as the other may reasonably request (as reasonably
determined by the requesting party or its counsel) or that may be required in
order to effect the consummation of the transactions contemplated hereby, to
lawfully vest title to the Property in Buyer and to allow Buyer to lawfully
continue to operate the ongoing business at the Property. The foregoing shall
include, without limitation, those actions and items required by all
environmental permits and all Health Care Regulatory Agencies (defined below)
having jurisdiction over the Property, the ownership, operation, maintenance,
management, use, regulation, development, expansion or construction thereof, the
provision of health care services thereon, the reimbursement of health care
costs relating thereto, or which grant, issue or regulate any licenses, permits,
accreditations, provider numbers, approvals, qualifications, certifications, and
other authorizations granted by any Health Care Regulatory Agency or other
governmental authority, accreditation organization or Third Party Payor (defined
below) relating to or affecting the Property, the establishment, construction,
ownership, operation, maintenance, management, use, regulation, development,
expansion or construction thereof, the provision of health care services
thereon, and/or the reimbursement of healthcare costs relating thereto
(collectively, the foregoing being referred to herein as the “Regulatory
Approvals”). Each party shall proceed with diligence and in cooperation with the
other party to obtain the Regulatory Approvals at the earliest possible
opportunity. As used in this paragraph, the term (i) “Health Care Regulatory
Agency” shall mean all agencies, boards, authorities, bodies, accreditation
organizations and governmental authorities with jurisdiction over the Regulatory
Approvals, including, without limitation, the Mississippi State Department of
Public Health (“MDPH”), the Health Planning and Resource Development Division of
the MDPH, the Bureau of Health Facilities Licensure & Certification division of
the MDPH, Mississippi Division of Medicaid and/or Mississippi Medicaid Provider
Enrollment; and (ii) the term “Third Party Payor” shall mean Medicare,



 
15
 




--------------------------------------------------------------------------------



Medicaid, Tricare, Veteran’s Administration, commercial and private insurers,
managed care company, employee assistance programs, HMOs, preferred provider
organizations and any other governmental, commercial, or other organization
which maintains a healthcare reimbursement program or policy. This paragraph and
the obligations of the parties hereunder shall survive the Closing.
Section 11.    Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date, which
shall survive the Closing for a period of one (1) year.
(a)    Seller is duly organized, validly existing and in good standing under the
laws of its state of organization, and (if different than the state of
organization) the State in which the Property is located. Seller is authorized
to consummate the transaction set forth herein and fulfill all of its respective
obligations hereunder and under all closing documents to be executed by Seller,
and has all necessary power to execute and deliver this Agreement and all
closing documents to be executed by Seller, and to perform all of Seller’s
obligations hereunder and thereunder. Neither the execution and delivery of this
Agreement and all closing documents to be executed by Seller, nor the
performance of the obligations of Seller hereunder or thereunder will result in
the violation of any applicable municipal, county, state and federal laws,
ordinances, regulations, statutes, administrative rulings or restrictive
covenants (“Laws”) or any provision of the organizational documents of or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound;
(b)    Seller, alone, has, and at Closing hereunder will convey and transfer to
Buyer, indefeasible, good and marketable legal and equitable fee simple title to
the Real Property as a single contiguous parcel, free and clear of all
mortgages, deeds of trust, liens, claims, judgments, encumbrances, ground rents,
leases, tenancies, licenses, security interests, covenants, conditions,
restrictions, rights of way, easements, encroachments and any other matters
affecting title, except only the Permitted Exceptions;
(c)    Except as otherwise provided on Schedule 11(c), Seller has not received
any written notice of any threatened, current or pending litigation, action,
proceeding (including municipal, health, administrative, or condemnation
proceedings), tax appeals (or other similar proceedings challenging or seeking
to reduce the assessed valuation of the Real Property) or environmental
investigations against Seller, any tenant or an Operating Subtenant, the
Property or in connection with the business operated at the Real Property.
Notwithstanding any provision in this Agreement to the contrary, the disclosure
of current or pending litigation shall in no way release Seller or the current
operators of the Premises from responsibility for any such claims, and Buyer
shall in no way be deemed to have assumed responsibility for any such claims,
either by virtue of receipt of such notice or the occurrence of the Closing; and
(d)    Permanent certificates of occupancy and all other licenses, permits,
authorizations, consents, approvals and other grants of authority required by
all governmental or quasi-governmental authorities having jurisdiction,
including but not limited to Regulatory Approvals by all applicable Health Care
Regulatory Agency and Third Party Payor, and the requisite certificates of the
local board of fire underwriters (or other body exercising similar



 
16
 




--------------------------------------------------------------------------------



functions), if any, have been, or as of Closing will have been, issued for the
Improvements which are a part of the Property, and for the full functioning and
operation of the Property and the operation of an assisted living facility
thereon, have been paid for in full, and are, or as of Closing will be, in full
force and effect. Without limiting the generality of the foregoing:
(i)    Each facility operated on the Property (a “Facility”) is duly licensed as
required under applicable laws. The licensed bed capacity of each Facility is as
set forth on Schedule 2. No application has been filed to reduce the number of
licensed or certified beds of such Facility, to move or transfer the right to
any and all of the licensed or certified beds of such Facility to any other
location, or to amend or otherwise change such Facility’s authorized bed
capacity and/or the number of approved beds, and there are no proceedings or
actions pending or, to Seller’s knowledge, contemplated to reduce the number of
licensed or certified beds of such Facility.
(ii)    Tenant, each Operating Subtenant and the operation of each Facility are
in material compliance with all applicable laws, Health Care Licenses and
requirements of Health Care Regulatory Agencies and other governmental
authorities having jurisdiction over the operation of such Facility, including,
(i) staffing requirements, (ii) health and fire safety codes and standards,
including quality and safety standards, (iii) accepted professional standards
and principles that apply to professionals providing services in such Facility;
(iv) federal, state or local laws, rules, regulations or published
interpretations or policies relating to the prevention of fraud and abuse, (v)
insurance, reimbursement and cost reporting requirements, (vi) government
payment program requirements and disclosure of ownership and related information
requirements; (vii) requirements of the applicable state department of health or
equivalent and all other federal, state, or focal governmental authorities,
including without limitation those relating to such Facility’s physical
structure and environment, licensing, quality and adequacy of medical care,
distribution or pharmaceuticals, rate setting, equipment, personnel, operating
policies, additions to facilities and services and fee splitting, and any other
applicable laws, regulations or agreements for reimbursement for the type of
care or services provided with respect to such Facility. Tenant will and will
cause the operation of each Facility to be in material compliance with the
foregoing throughout the Term of the Master Lease.
(iii)    Tenant and each Operating Subtenant is in substantial compliance with
the requirements for participation in the Medicare and Medicaid Programs with
respect to each Facility that currently participates in such programs, including
the Medicare and Medicaid Patient and Program Protection Act of 1987, and has a
current provider agreement under Title XVIII and/or XIX of the Social Security
Act, which is in full force and effect. The Facilities did not have any
deficiencies at level G or above on its most recent survey (standard or
complaint), nor has Tenant or the Operating Subtenant been cited with any
substandard quality of care deficiencies (as that term is defined in Part 488 of
42 C.F.R) for the past two consecutive surveys. Neither the Facilities nor any
other health care facility owned or operated by Tenant or the Operating
Subtenants or, except has been disclosed in writing to Landlord, their
respective affiliates has been the subject of a “double G” or “immediate
jeopardy” determination for the last three years.



 
17
 




--------------------------------------------------------------------------------



(e)    Except for that certain Declaration of Land Use Restrictive Covenants for
Housing Tax Credits in Accordance With Section 42 of the Internal Revenue Code
between Cleveland PCH Residential Living, LLC and Mississippi Home Corporation,
recorded on December 29, 2004 in Book M257 Page 274 of the records of Bolivar
County, Mississippi (the “Declaration of Land Use Restrictive Covenants”), none
of the Contracts will be binding upon Buyer after the Closing. Except for
defaults cured on or before the date hereof, Seller has not received any written
notice of default and is not aware of any conditions or events which would, with
the passage of time, constitute a default under the Declaration of Land Use
Restrictive Covenants.
(f)    Except for defaults cured on or before the date hereof, neither Seller
nor any Operating Subtenant has received any written notice of default under the
terms of any of the Contracts.
(g)    Except for violations cured or remedied on or before the date hereof,
neither Seller nor any Operating Subtenant has received any written notice from
(or delivered any notice to) any governmental authority, including, but not
limited to, a Health Care Regulatory Agency and Third Party Payor, regarding any
violation of any Laws applicable to the Property and operation of the Property
and the operation of an assisted living facility thereon, and Seller does not
have knowledge of any such violations. Seller shall cure or comply with, or
cause the Operating Subtenant to cure or comply with, prior to Closing, any
violation or notice of which Seller or Buyer receives written notice prior to
the Closing from any of the foregoing governmental, quasi-governmental or
nongovernmental authorities.
(h)    No written or oral notice has been given to Seller by any holder of any
mortgage or deed of trust on the Property, by any insurance company which has
issued a policy with respect to any of the Property, or by any board of fire
underwriters (or other body exercising similar functions), any of which notices
claim any defect or deficiency or request the performance of any repairs,
alterations or other work to the Property.    
(i)     The Tangible Personal Property to be transferred to Buyer is free and
clear of liens, security interests and other encumbrances arising by, through or
under Seller, except as a result of loan instruments securing a loan that shall
be paid in full by Seller at or prior to Closing.
(j)    Except as otherwise provided on Schedule 11(j), to Seller’s knowledge,
there are no material defects in the structural elements of the Improvements and
all Improvements (including, without limitation, machinery, equipment,
electrical, plumbing, heating and air conditioning systems and equipment)
located on the Property are in good mechanical working order, condition and
repair, and are structurally safe and sound and have no material defect
(reasonable wear and tear excepted), and there is no leak or material defect in
any roof located upon the Property.
(k)    Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal or other purchase
right in favor of any other person or entity; and apart from this Agreement,
Seller has not entered into any written



 
18
 




--------------------------------------------------------------------------------



agreements for the purchase or sale of the Property, or any interest therein
which remain in effect.
(l)    To Seller’s knowledge, the Property and each facility operated thereon
are now and has at all times been in compliance with all Laws. Seller has not
received any written notice that the Property or the use and occupancy or the
operation of the facility thereon violates any Laws. To Seller’s knowledge, the
Property contains sufficient parking in compliance with all applicable laws,
ordinances, regulations, restrictions, and covenants.
(m)    Seller is not a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the transaction
contemplated hereby, Buyer will not be required by FIRPTA to withhold from the
Purchase Price any withholding tax.
(n)    There are no employees of Seller engaged in the operation or maintenance
of the Property, other than those who will continue as employees of Tenant/an
Operating Subtenant.
(o)    Seller has not initiated or participated in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property.
(p)    During the period of Seller’s ownership of the Real Property and
Improvements, no Hazardous Substances have been generated, stored, released,
treated or disposed of on, under, to, from or about the Real Property or
Improvements in violation of any law, rule, legal requirement or regulation
applicable to the Property which regulates or controls matters relating to the
environment or public health or safety (collectively, “Environmental Laws”), and
to Seller’s knowledge, prior to Seller’s ownership of the Real Property and
Improvements, no Hazardous Substances have been generated, stored, released,
treated or disposed of on, under, to, from or about the Real Property or
Improvements in violation of any Environmental Laws. Seller has not received any
actual or threatened, written or verbal notice, demand or claim from (nor
delivered any notice to) any federal, state, county, municipal or other
governmental department, agency or authority, or any third party, nor is Seller
aware of any circumstances that could give rise to any notice, demand or claim,
concerning any petroleum product or other Hazardous Substance release, discharge
or seepage. As used in this Agreement, the term “Hazardous Substances” shall
mean any substance or material which is listed, defined or deemed to be a waste,
contaminant or pollutant, or substance or material potentially harmful,
hazardous or toxic to human health or safety or the environment pursuant to any
Environmental Laws, including but without limitation, petroleum, petroleum based
product and any petroleum constituent. To Seller’s best knowledge, there are no
underground storage tanks located on the Property. Seller has received no
written notice that the Property or any portion thereof contains any form of
toxic mold.
(q)    No consent, approval or other action of, or filing on registration with,
any governmental agency, commission or office is required on Seller’s behalf
with respect to the transaction contemplated herein.



 
19
 




--------------------------------------------------------------------------------



(r)    No litigation or proceeding before any commission, agency or other
administrative authority is pending or threatened against or affecting the
Property or the use of the Property or arising out of or by virtue of the
ownership or use of the Property. No pending or threatened judicial, municipal,
health or administrative proceeding exists which affects the Property or the use
of the Property, or in which Seller is or may be a party by reason of the
ownership or use of all or any part of the Property.
(s)    Seller has not received any writing notices of any outstanding, cited or
proposed deficiencies, sanctions or work orders of any authority related to the
Property and the operation of the Property.
(t)    To Seller’s knowledge, all water, sewer, gas, electric, telephone, and
other public utilities and all storm water drainage required by law or necessary
for the operation of the Real Property (1) either enter the Real Property
through open public streets adjoining the Land, or, if they pass through
adjoining private land, do so in accordance with valid public or private
easements or rights of way which will inure to the benefit of Buyer, (2) are
installed, connected and operating, in good condition, with all installation and
connection charges paid in full, including, without limitation, connection and
the permanent right to discharge sanitary waste into the collector system of the
appropriate sewer authority, and (3) are adequate to service the Real Property
for the proper operation of the Facility. No moratorium, proceeding or other
fact or condition exists which threatens to impair continued furnishing of such
services to the Real Property at regular rates and fees. Water and sanitary
sewer are public.
(u)    No work has been performed or is in progress at, and no materials have
been furnished to, the Real Property which, though not presently the subject of,
might give rise to, mechanics’, material suppliers’, or other liens against the
same or any portion thereof. If any lien for such work is filed before or after
Closing hereunder, Seller shall promptly discharge the same at its cost.
(v)    All books, records, maintenance and service records, rent rolls, bills,
invoices and related documentation furnished or made available (or to be made
available) by Seller to Buyer are (or when presented, will be) complete, true
and correct and fairly present the financial condition, assets and liabilities
relating to the Property and the results of operations for such periods, have
been prepared in accordance with federal income tax accounting principles
consistently maintained since the beginning of the periods covered thereby.
There has been no event having a Material Adverse Effect with respect to the
operation of the Property since the effective date of the foregoing financial
statements.
(w)    Buyer hereby acknowledges that it has an opportunity to inspect the
Property as set forth in Section 6 herein, and except as set forth in this
Agreement, agrees that the Property will be conveyed at Closing to Buyer in
“as-is” condition with no representation or warranties whatsoever, except for
those expressly stated in this Agreement or in documents executed and delivered
by Seller at Closing. Notwithstanding the foregoing, Seller shall promptly
notify Buyer of any change in any condition with respect to the Property or of
any event or circumstance which makes any representation or warranty of Seller
to Buyer under this Agreement untrue or misleading, or any covenant of Buyer
under this Agreement incapable or less likely of being performed, it being
understood that Seller’s obligation to provide notice to



 
20
 




--------------------------------------------------------------------------------



Buyer under this Section shall in no way relieve Seller of any liability for a
breach by Seller of any of its representations, warranties or covenants under
this Agreement.
(x)    Seller is the sole party owning and/or in control of all certificate of
need rights or bed rights, if any, administered by any applicable Health Care
Regulatory Agency related to the ownership, operation, maintenance, management,
use, regulation, development, expansion or construction of a health care
facility at or on the applicable Property, and at Closing Seller shall transfer
same to Buyer.
(y)    All information given by Seller to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true, complete
and accurate in every material respect as of the date hereof and, at the
Closing, the foregoing representations and warranties of Seller shall be remade
as of the Closing Date. Seller has no knowledge or information of any facts,
circumstances, or conditions that are inconsistent with the representations and
warranties contained herein. Seller shall promptly inform Buyer in writing if
there occurs any (i) change having a Material Adverse Effect with respect to the
condition, financial or otherwise, of the Property, or the operation thereof, at
any time prior to the Closing Date or (ii) if any information, document,
agreement or other material delivered to Buyer is amended, superseded, modified
or supplemented.
Section 12.    Buyer’s Representations. Buyer represents and warrants to, and
covenants with, Seller that Buyer is duly formed, validly existing and in good
standing under the laws of Delaware and is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Buyer. Buyer has all necessary
power to execute and deliver this Agreement and all closing documents to be
executed by Buyer, and to perform all of Buyer’s obligations hereunder and
thereunder. This Agreement and all closing documents to be executed by Buyer
have been (or as of Closing will have been) duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder, will result in the violation of
any Laws or any provision of the organizational documents of Buyer or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Buyer is bound.
Section 13.    Conditions to Buyer’s Obligations. All of Buyer’s obligations
hereunder (including, without limitation, Buyer’s obligation to pay the Purchase
Price, to accept title to the Property and to consummate the Closing) are
expressly conditioned on the satisfaction at or before the time of Closing of
the following conditions precedent being fully satisfied as of the Closing (any
one or more of which may be waived in writing in whole or in part by Buyer, at
Buyer’s option):
(a)    At Closing, Seller shall deliver possession of the Property to Buyer free
and clear of all tenancies and other occupancies except for the Master Lease and
the Operating Subleases;



 
21
 




--------------------------------------------------------------------------------



(b)    Seller shall have timely delivered the items set forth in Section 10
above that Seller is obligated to deliver;
(c)    Buyer shall have received from Title Insurer or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates, Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof, subject only to the Permitted Exceptions;
(d)    The Real Property shall have a valid, permanent and unconditional
certificate of occupancy (or the equivalent thereof) for the use and occupancy
of the Property by Tenant and the Operating Subtenant (to the extent required by
applicable law) which shall not contain any contingencies or require any
additional work to be completed, and Buyer shall have received a copy of such
certificate;
(e)    Each Operating Subtenant shall be in possession of the subpremises
demised under each of the Operating Subleases and open for business to the
public;
(f)    Between the date hereof and the Closing Date, there shall have been no
event having a Material Adverse Effect with respect to the financial or physical
condition of the Property or the business operated thereon;
(g)    The municipality in which the Property is located or any other relevant
governmental authority issues all certificates, permits and inspection and other
approvals that may be required as a condition to the transfer of the Property to
Buyer and to continue to operate the Property;
(h)    No later than five (5) business days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each restrictive covenant,
declaration and/or reciprocal easement agreement of record, which estoppel
certificate shall: (i) be executed by each party entitled to enforce such
document; (ii) confirm that such document is in full force and effect,
unmodified except as revealed by the Title Report/Commitment received by Buyer;
(iii) confirm that there are no defaults by the Seller and/or the Property under
such document; (iv) confirm that there are no outstanding sums owed by the
Seller and/or the Property; (v) confirm that there are no outstanding
construction or similar obligations of Seller and/or the Property; and (vi) be
dated no earlier than thirty (30) days prior to Closing;
(i)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;



 
22
 




--------------------------------------------------------------------------------



(j)    All Regulatory Approvals shall have been issued and obtained;
(k)    All conditions precedent in favor of Buyer under the Closing Agreement
shall have satisfied all conditions and the closing thereunder shall have
occurred or occurs simultaneously with the Closing hereunder; and
(l)    Seller shall have delivered to the Title Company, in recordable form, a
memorandum of right of first refusal executed by Providence PCC of Grenada, LLC,
with respect to the property located at 1855 F S Hill Drive, Grenada,
Mississippi 38901.
(m)    Seller shall have recorded or delivered to the Title Company, in
recordable form, a release of that certain Land Use Restriction Agreement among
Seller, Hancock Bank, as trustee, and Mississippi Home Corporation, as issuer,
dated as of December 1, 2006, and recorded on December 14, 2006, in Book M267,
Page 722, in the records of Bolivar County, Mississippi.
(n)    If any of the foregoing conditions precedent have not been satisfied as
of Closing, Buyer may, in its sole and absolute discretion, either: (i) waive
any unsatisfied conditions and proceed to Closing in accordance with the terms
and provisions hereof with no deduction from or adjustment of the Purchase Price
except for (a) adjustment equal to the amount required to satisfy and discharge
of record at or before Closing of any and all liens, judgments or other
encumbrances which can be removed by the payment of a fixed and ascertainable
amount together with interest and penalties thereon, if any, and together with
any additional title insurance costs or premiums imposed by Title Insurer by
reason thereof, and (b) the cost of curing any failed condition precedent to the
extent reducible to a liquidated sum; (ii) suspend the Closing Date on one or
more occasions for a period of time as Buyer shall reasonably determine in order
to allow for all of the foregoing conditions precedent to be satisfied, during
which period Seller and Buyer shall work cooperatively and with reasonable
diligence to satisfy all of said conditions, or (iii) terminate this Agreement
by delivering written notice thereof to Seller no later than Closing, upon which
termination the Earnest Money shall be refunded to Buyer and Seller shall
reimburse Buyer for all title insurance company charges, survey charges,
attorneys’ fees and other out-of-pocket costs incurred in connection with the
transactions contemplated by this Agreement, all obligations, liabilities and
rights of the parties under this Agreement shall terminate.
Section 14.    Conditions to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)    Buyer shall deliver to Seller on or before the Closing the items set
forth in Section 10(b) above that Buyer is obligated to deliver; and
(c)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of



 
23
 




--------------------------------------------------------------------------------



Closing as if such representations and warranties were made at and as of the
Closing, and Buyer shall have performed and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by Buyer prior to or at the Closing.
Section 15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be delivered to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith, only by one of the following
means: (i) delivered in person, (ii) deposited in the United States mail,
registered or certified, return receipt requested, (iii) deposited with a
nationally recognized overnight courier for next business day delivery, or (iv)
by electronic mail. Notices shall be deemed delivered and received (A) on the
date of delivery if delivered in person, (B) upon receipt if deposited by United
States mail, registered or certified as provided above, (C) on the date of
deposit with a nationally recognized overnight courier as provided above and (D)
upon transmission of the electronic mail, provided that a copy of said notice
also is sent via one of the means listed in subclauses (i) through (iii) of this
Section. Notices may be given on a party’s behalf by its attorney.
Section 16.    Seller Covenants. Seller agrees that, with respect to each of the
Properties it: (a) shall continue to operate and manage each Property in a
prudent and businesslike manner and in the same manner in which Seller has
previously operated and managed the Property, and in doing so, Seller shall not
take any action, or fail to take any action which would cause the Property to be
operated, managed and maintained (1) in violation or continued violation of any
Laws, (2) in a manner the result of which would have a Material Adverse Effect
on the Property or Buyer’s ability to lease to a tenant to continue the
operation thereof after the Closing in substantially the same manner as now
conducted, or (3) which would cause any of the representations and warranties of
Seller contained in this Agreement to be incorrect, incomplete or misleading in
any material respect as of the Closing; (b) shall make all necessary repairs and
replacements required to keep the Property in good repair and working order and
in substantially the same condition as the date hereof; (c) shall maintain in
full force and effect all insurance policies in place with respect to the
Property as of the Effective Date; (d) shall not, without Buyer’s prior written
consent: (i) amend the current leases of the Property in any manner, nor enter
into any new lease, license agreement or other occupancy agreement with respect
to the Property; (ii) consent to an assignment of the current leases of the
Property or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate the current leases of the Property nor
release any guarantor of or security for any of the current leases of the
Property; and/or (iv) cause, permit or consent to an alteration of the Real
Property unless such consent is non-discretionary); and (e) shall timely perform
all of Seller’s obligations under the current leases of the Property and the
Contracts, under all governmental approvals, and under all other agreements
relating to the Property including, without limitation, the Declaration of Land
Use Restrictive Covenants; and Seller shall comply with all Laws affecting the
Property, and duly and timely file all tax reports required to be filed by
Seller and promptly pay when due all federal, state and local taxes and
assessments, charges, fees, interest and penalties levied on Seller or the
Property. Seller shall promptly inform Buyer in writing of any event having a



 
24
 




--------------------------------------------------------------------------------



Material Adverse Effect with respect to Seller’s ownership, use, occupancy or
maintenance of the Property, whether insured or not.
Section 17.    Bulk Transfer Tax Clearance. The parties acknowledge that the
laws of the state in which the Property is located may require that, as a result
of the sale of the Property to Buyer, certain governmental agencies or
authorities be notified in advance of the Closing Date, of the proposed
assignment and transfer of the Property by Seller to Buyer, and further may
require that Seller (and in certain circumstances, Seller’s direct or indirect
owners) obtain and/or deliver to Buyer a clearance certificate evidencing the
payment by Seller of certain taxes and assessments. Seller will timely give such
applicable notices (if any) to such governmental agencies or authorities, in
advance of Closing, as required under such laws, and shall use their its best
efforts to promptly obtain and deliver to Buyer such applicable clearance
certificates, if any, by the Closing Date. The parties further acknowledge that,
as a result of procedures for the administration of applications for such
clearance certificate, and anticipated delays therein, it may not be possible
for Seller to obtain and deliver such clearance certificate as of the Closing
Date, or for some period of time thereafter. Seller shall nevertheless deliver
to Buyer at Closing evidence reasonably acceptable to Buyer and to the Title
Insurer that such applicable notices (in proper form) have been timely delivered
and, if such notices are statutorily required, that all tax returns for periods
prior to the tax fiscal year(s) in which the Closing occurs have been filed with
and all taxes paid to all applicable governmental authorities. Seller also shall
promptly request and upon receipt (but at least three (3) business days before
the Closing Date) deliver to Buyer a Tax Lien Certificate, issued by the
Department of Revenue of the State in which the Property is located evidencing
that no liens or claims for unpaid taxes have been assessed against Seller or
the Property. Seller agrees to act in good faith and with reasonable diligence
to apply for, obtain and (upon receipt) deliver to Buyer (with copies to the
Title Insurer) all statutorily required clearance certificates at or as soon
after the Closing Date as is reasonably possible. If any such clearance
certificate is not available at the Closing, the failure to deliver such
clearance certificate shall not constitute a deficiency in the quality of title
that Seller is required by this Agreement to convey, provided that the Title
Insurer shall raise no exception therefor in the title policy, and provided
further that (i) no liens or claims for unpaid taxes shall then have been
assessed against Seller or the Property, and (ii) Seller delivers to the Title
Insurer and Buyer at Closing a written indemnification agreement in form and
content, and issued by Seller and/or a party, reasonably acceptable to Buyer and
its counsel relating to liabilities that may arise against Buyer and the
Property as a result of the Seller’s failure to obtain and deliver such
clearance certificates as of the Closing.
Section 18.    Computation of Time; Performance on Business Days. In computing
any period of time pursuant to this Agreement, the day of the act or event from
which the designated period of time begins to run will not be included. The last
day of the period so computed will be included, unless it is a Saturday, Sunday
or a Holiday, in which event the period runs until the end of the next day which
is not a Saturday, Sunday or such Holiday. The term “business day” shall mean
Monday through Friday, except for a Holiday. The term “Holiday” shall mean
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and
New Year’s Day and any other day in which a majority of federal or national
banks are not open for business. All references to a period of days herein shall
be deemed to refer to calendar days unless the term “business day” is used.



 
25
 




--------------------------------------------------------------------------------



Section 19.    Entire Agreement; Modification. This Agreement and the Closing
Agreement constitute the entire agreements among the parties hereto and no
modification of this Agreement shall be binding unless in writing and signed by
Seller and Buyer. No signature of Title Insurer shall be required to amend this
Agreement except for an amendment modifying the terms of Section 8 of this
Agreement. No prior agreement or understanding pertaining to the subject matter
hereof (including, without limitation, any letter of intent executed prior to
this Agreement) shall be valid or of any force or effect from and after the date
hereof. Any rule of construction which provides that ambiguities are to be
resolved against the drafting party shall not apply to the interpretation of
this Agreement.
Section 20.    Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, at any time or to any extent, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law
Section 21.    Applicable Law. This Agreement shall be construed under the laws
of the State in which the Property is located, without giving effect to any
state’s conflict of laws principles.
Section 22.    Broker’s Commissions. Buyer and Seller each hereby represent
that, except for the Broker listed herein, there are no other brokers involved
or that have a right to proceeds in this transaction. Seller shall be
responsible for payment of commissions to the Broker pursuant to a separate
written agreement executed by Seller. Seller and Buyer each hereby agree to
indemnify and hold the other harmless from all loss, cost, damage or expense
(including reasonable attorneys’ fees at both trial and appellate levels)
incurred by the other as a result of any claim arising out of the acts of the
indemnifying party (or others on its behalf) for a commission, finder’s fee or
similar compensation made by any broker, finder or any party who claims to have
dealt with such party (except that Buyer shall have no obligations hereunder
with respect to any claim by Broker). The representations, warranties and
indemnity obligations contained in this section shall survive the Closing or the
earlier termination of this Agreement.
Section 23.    Assignment. Buyer may assign its rights under this Agreement,
provided, however, that no such assignment shall relieve Buyer of any of its
obligations hereunder. If this Agreement relates to more than one Property,
Buyer may assign this Agreement in part with respect to individual Properties to
facilitate the acquisition of each Property by a separate entity formed by Buyer
with respect to each Property.    
Section 24.    Attorneys’ Fees. In any action between Buyer and Seller as a
result of a party’s failure to perform or a default under this Agreement, the
prevailing party shall be entitled to recover from the other party, and the
other party shall pay to the prevailing party, the prevailing party’s attorneys’
fees, expenses and court costs incurred in such action.
Section 25.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and



 
26
 




--------------------------------------------------------------------------------



delivered to the other party. Signatures on this Agreement which are transmitted
electronically shall be valid for all purposes; provided, however, any party
shall deliver an original signature on this Agreement to the other party upon
request.
Section 26.    Anti-Terrorism; OFAC. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).
Section 27.    Buyer’s Disclosures. Seller acknowledges that Buyer is, and/or
may assign this Agreement to one or more subsidiaries of, an entity that is a
Real Estate Investment Trust and that, as such, it may be subject to certain
filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publicly file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.
Section 28.    No Third Party Beneficiaries. BUYER AND SELLER HEREBY ACKNOWLEDGE
AND AGREE THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN TO THE CONTRARY, THERE ARE
NO THIRD PARTY BENEFICIARIES TO THIS AGREEMENT, AND, ACCORDINGLY, NO THIRD PARTY
(INCLUDING, WITHOUT LIMITATION, ANY BROKER) SHALL HAVE THE RIGHT TO ENFORCE THIS
AGREEMENT FOR THE BENEFIT OF SUCH THIRD PARTY OR AGAINST THE INTERESTS OF BUYER
OR SELLER. EITHER OF SELLER OR BUYER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING BROUGHT BY ANY SUCH THIRD PARTY AGAINST SELLER OR
BUYER IN CONNECTION WITH THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THE PARTIES’
INTENTIONS.
Section 29.    Time of Performance. Time is of the essence of this Agreement.
Section 30.    Further Assurances. Each party hereto agrees that, from and after
the Closing, upon the reasonable request of the other party hereto and without
further consideration, such party will execute and deliver to such other party
such documents and further assurances and will take such other actions (without
cost or liability to such party) as such other party may reasonably request in
order to carry out the purpose and intention of this Agreement, including, but
not limited, to the effective consummation of the transactions contemplated
under the provisions of this Agreement. The provisions of the Section 32 shall
survive Closing.



 
27
 




--------------------------------------------------------------------------------



Section 31.    Consequential Damages. Neither Seller nor Buyer shall be entitled
to recover (and in no event shall either party be responsible for) lost profits
or consequential, special or any other indirect damages arising from this
Agreement or either party’s obligations under this Agreement.
Section 32.    Jury Waiver. BUYER AND SELLER EACH DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER OR SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND SHALL SURVIVE THE CLOSING OF TERMINATION OF THIS AGREEMENT.
Section 33.    Cooperation with S-X 3-14 Audit and Comfort Letter. Seller
acknowledges that Buyer intends to assign all of its rights, title and interest
in and to this Agreement, and that the assignee may be affiliated with a
publicly registered company (“Registered Company”) promoted by Buyer. Seller
acknowledges that it has been advised that if the Buyer is affiliated with a
Registered Company, the assignee may be required to make certain filings with
the Securities and Exchange Commission (the “SEC Filings”) that relate to the
most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “stub period”) for the
Property. To assist the assignee in preparing the SEC Filings, the Seller
covenants to provide the assignee with the following during the Due Diligence
Period and for one (1) year thereafter: (i) access to bank statements for the
Audited Year and stub period; (ii) rent roll as of the end of the Audited Year
and stub period; (iii) operating statements for the Audited Year and stub
period; (iv) access to the general ledger for the Audited Year and stub period;
(v) cash receipts schedule for each month in the Audited Year and stub period;
(vi) access to invoices for expenses and capital improvements in the Audited
Year and stub period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and stub period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and stub period; (xi) copies of
accounts receivable aging as of the end of the Audited Year and stub period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and stub period; (xii) signed representation letter in the
form attached hereto as Schedule “33-A” (“Representation Letter”), (xiii) to the
extent necessary, a signed audit letter in the form attached hereto as Schedule
“33-B”(“Audit Letter”), and (ix) to the extent necessary, a comfort letter in
the form reasonably requested by Buyer. Seller also agrees to deliver a signed
Representation Letter and signed Audit Letter to Buyer within five (5) business
days prior to Closing, and such delivery shall be a condition to Closing so long
as such Representation Letter and Audit Letter are requested from Seller within
ten (10) days after the Effective Date. The provisions of this Section 33 shall
survive Closing.



 
28
 




--------------------------------------------------------------------------------



Section 34.    EXHIBITS. The following exhibits are attached to this Agreement
and are incorporated into this Agreement by this reference and made a part
hereof for all purposes:
Schedule 1    List of Properties and Seller Name
Schedule 2    Licensed Bed Capacity of each Facility
Schedule 11c    Schedule of Litigation
Schedule 11j    Required Repairs
Schedule 33A    Form of Representation Letter
Schedule 33B    Form of Audit Letter
Exhibit A    Legal Description of Land
Exhibit B    Seller Deliverables
Exhibit C    Form of Bill of Sale
Exhibit D    Form of Assignment of Intangible Property
Exhibit E    Form of Security Agreement
Exhibit F    Form of Master Lease


The remainder of this page is intentionally blank. Signatures follow on the next
page.





 
29
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.
SELLER:
PROVIDENCE PCC OF BATESVILLE, LLC, a Mississippi limited liability company


By: /s/ Stephen M. Downing
Name: Stephen M. Downing
Title: Managing Member
Date: /s/ 08/18/14




CLEVELAND PCH RESIDENTIAL LIVING, LLC, a Mississippi limited liability company


By: /s/ Stephen M. Downing
Name: Stephen M. Downing
Title: Managing Member
Date: /s/ 08/18/14
 







--------------------------------------------------------------------------------




 
 
BUYER:
GAHC3 DELTA VALLEY ALF PORTFOLIO, LLC, a Delaware limited liability company


 

By:          Griffin-American Healthcare REIT III Holdings, LP,
                a Delaware limited partnership,
                Its Sole Member,


                By:          Griffin-American Healthcare REIT III, Inc.,
                                a Maryland corporation,
                                Its General Partner,




                                By: /s/ Danny Prosky
                                Name: Danny Prosky
                                Title: President and Chief Operating Officer




--------------------------------------------------------------------------------




THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO TITLE INSURER AND THE EARNEST MONEY.


TITLE INSURER:
FIRST AMERICAN TITLE INSURANCE COMPANY
By:      /s/ Brian M. Serikaku    
Name:     /s/ Brian M. Serikaku
Title:      /s/ Escrow Officer    
Date:      /s/ August 18, 2014    






